Citation Nr: 0430064	
Decision Date: 11/10/04    Archive Date: 11/24/04

DOCKET NO.  97-04 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for duodenal ulcer, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at Law


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1955 to 
October 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  The veteran subsequently perfected this appeal.  

In June 2000, the Board denied an evaluation in excess of 20 
percent for a duodenal ulcer.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (CAVC).  By Order dated in January 2002, the Court 
vacated this decision and remanded the matter for 
readjudication.  

Pursuant to 38 C.F.R. § 19.9(a)(2) (2002), in November 2002, 
the Board undertook additional development of the veteran's 
case.  In July 2003, the Board remanded the case to the RO 
for readjudication.  See Disabled American Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.  

2.  The veteran's duodenal ulcer is productive of no more 
than moderate symptoms.  There is no impairment of health 
manifested by anemia and weight loss; and there is no 
evidence of recurrent incapacitating episodes averaging 10 
days or more in duration at least four times a year.  

3.  The veteran is not frequently hospitalized for his 
duodenal ulcer and objective evidence does not show that this 
disability has a marked interference with employment beyond 
that contemplated in the schedular standards.  




CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
service-connected duodenal ulcer are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic 
Code 7305 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 2002, the veteran was notified of the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA).  He was 
advised of the evidence necessary to substantiate his claim 
for an increased evaluation for a duodenal ulcer.  He was 
advised that VA would make as many requests as necessary to 
obtain records from Federal agencies and would make 
reasonable efforts to obtain evidence not in the possession 
of a Federal agency.  The veteran was informed that he needed 
to provide enough information so that VA could request 
identified records.  The veteran was requested to tell VA 
about any additional information or evidence that he wanted 
it to try and obtain, and was also requested to send copies 
of any relevant evidence that he had in his possession.  

By letter dated in April 2004, the veteran was again notified 
of the evidence necessary to substantiate his claim for 
increase and was further advised of his and VA's respective 
obligations with regard to obtaining evidence.  This letter 
also advised the veteran that he could take up to a year from 
the date of the letter to send requested information.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

The September 1995 statement of the case (SOC), the November 
1999 supplemental statement of the case (SSOC), and the 
September 2004 SSOC collectively advised the veteran of the 
laws and regulations pertinent to his claim for increase.  
These documents also advised the veteran of the evidence of 
record, of the adjudicative actions taken, and of the reasons 
and bases for denial.  

In keeping with the duty to assist, the veteran was provided 
VA examinations in February 1997 and May 2004.  The veteran 
has identified both VA and private treatment for his service-
connected duodenal ulcer.  The claims folder contains records 
from VA facilities in Lake City, Atlanta (Decatur), and 
Gainesville.  

In February 2003, the veteran was requested to complete 
authorizations for the release of records from Emory 
Hospital, Satilla Regional Medical Center, and Dr. R.Z.  In 
March 2003, the veteran submitted an authorization 
identifying treatment by various private doctors and 
facilities, but did not provide addresses or identify the 
dates of treatment.  In April 2004, the RO requested that the 
veteran submit an authorization form for Satilla Regional 
Medical Center and requested that the veteran submit a 
separate form for each physician and medical facility 
previously identified and that he also provide complete 
addresses.  This information has not been received and 
therefore, VA is unable to request additional private 
records.  The Board notes "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The veteran was originally granted service connection for a 
duodenal ulcer in February 1965 and assigned a 20 percent 
evaluation effective November 24, 1964.  Numerous rating 
decisions since 1965 have confirmed the 20 percent 
evaluation.  In September 1994, the veteran submitted a claim 
for an increased evaluation.  He contends that the currently 
assigned evaluation does not adequately reflect the severity 
of his disability.  

VA outpatient notes between May 1993 and May 1994 indicate 
that the veteran was seen for pain and a bloated feeling in 
his stomach on several occasions.  He was diagnosed with 
duodenal ulcer disease, which was consistent with his 
previous diagnosis.  The veteran underwent an upper 
gastrointestinal (GI) series in August 1993, which revealed 
mild reflux.  There was prominence of the gastric mucosal 
folds suggestive of gastritis, but no discrete ulcer was 
identified.  

The veteran underwent a VA examination in February 1997.  He 
weighed 188 pounds and was not anemic.  He reported 
occasional periodic vomiting spells, about two times in a 
six-month period.  There was no hematemesis or melena.  He 
has constant pain in the epigastric region and experiences 
constant difficulties.  Complete blood count was reported as 
normal.  

Upper GI series revealed a hiatal hernia with 
gastroesophageal reflux; and thickening mucosal folds of the 
duodenum which may represent gastritis as noted in the August 
1993 GI series report.  There was also a mass effect on the 
greater curvature of the stomach in the upper body of the 
stomach measuring approximately 5 cm in irregular diameter, 
which would be consistent with a mass, neoplasm.  Endoscopic 
examination was recommended.  

In July 1999, the veteran presented to the VA clinic with 
various complaints, including abdominal discomfort after 
eating.  Weight was 200.8 pounds.  Upper GI testing revealed 
a small hiatal hernia without significant reflux.  Gastritis 
seen was associated with proximal duodenitis without a 
definite ulcer.  An apparent filling defect was seen at the 
upper part of the body of the stomach possibly related to 
previous surgery.  

The veteran presented to the VA surgery clinic in August 1999 
for evaluation for possible esophagogastroduodenoscopy (EGD).  
After eating a meal he experiences a lot of gastric fullness.  
The week prior he had a three-day episode of nausea and 
vomiting, without abdominal cramping or pain.  The primary 
care provider believed it was secondary to use of Niacin and 
this medication was discontinued.  Assessment was status 
post-duodenal surgery, with finding of a filling defect on 
upper GI.  The veteran was instructed to continue with 
medical management and to be re-evaluated in six months.  

Upper GI series in February 2000 revealed a small hiatal 
hernia.  Diffuse gastritis was seen, somewhat more prominent 
compared to the July 1999 study.  Post-surgical changes were 
seen with a rounded filling defect and there were some 
inflammatory changes of the proximal duodenum without 
evidence of ulcer.  

In April 2001, the veteran presented with complaints of 
feeling fullness after eating.  Symptoms seem to come and go.  
There was no nausea or vomiting, but he had some diarrhea and 
constipation.  Weight was 196.4 pounds.  

In June 2001, the veteran was seen in the VA clinic with 
complaints of nausea and vomiting.  Weight was 181.1 pounds.  
He reported that he was admitted to a private medical center 
with dehydration.  He continues to have nausea and vomiting 
about every other day.  His hemoglobin has dropped and he has 
lost 16 pounds since last June.  The veteran's wife called on 
June 20, 2001 and reported that the veteran was continuing to 
vomit everyday.  A subsequent gastric emptying scan revealed 
gastric half-time emptying of 24 minutes, which was normal.  

The veteran was seen in July 2001.  Weight was 185 pounds.  
He thinks that Reglan has helped and he has been started on 
iron tablets.  Occult blood was negative times three.  
Assessment included gastroesophageal reflux disease (GERD), 
recent weight loss, and anemia.  

In July 2003, the veteran presented with various complaints, 
including feeling "weak in the stomach."  He denied 
dyspepsia, hunger pains, or GERD symptoms.  Occult blood 
testing in March 2003 was negative.  Weight was 197.2 pounds.  

The veteran most recently underwent a VA stomach examination 
in May 2004.  The claims folder was reviewed and the examiner 
summarized the veteran's relevant history in detail.  The 
veteran stated that he has had no recent nausea or vomiting.  
His last episode of vomiting lasted three days, occurred two 
months ago, and subsided spontaneously.  He feels bloated 
around the umbilicus and the suprapubic region.  This is 
increased after meals with some presence all the time, 
especially when he is constipated.  He takes Dulcolax.  
Abdominal bloating and constipation are preceded by one or 
two episodes of diarrhea and fullness that feels better after 
he passes the hard stool.  The bloating, however, does not 
completely resolve and is not accompanied by colic.  He 
experiences low abdominal cramping only with the constipation 
relieved.  

On physical examination, the veteran weighed 197 pounds.  
Abdomen was soft without mass, pain, or tenderness.  Bowel 
sounds were normal and there was no organomegaly.  Complete 
blood count of July 2003 revealed mild anemia, with 
hemoglobin of 12.1 and hematocrit 35.4, stable from January 
2003.  Red blood cell indices were normal on both dates 
indicating a mild normochromic, normocytic anemia of chronic 
disease rather than actual GI blood loss, which would cause 
microcytosis.  Stool has been negative for occult blood.  

Diagnosis was healed stable peptic ulcer disease after 
surgery.  The examiner indicated that the veteran was stable 
and has been increasing in weight over recent years.  There 
are no acute problems and bloating is more likely due to 
constipation.  The examiner indicated his belief that the 
veteran's symptoms are not due primarily to upper GI disease, 
though he certainly does have a history of peptic scarring of 
the healed duodenal bulb.  The scarring is persistent and 
only partially obstructing but is bypassed and will probably 
not resolve within his lifetime.  If the veteran develops 
bile reflux gastritis, which he does not have at the present 
time, it could be attributed to his gastric surgery.

The examiner further indicated that the veteran's duodenal 
symptoms were really very mild.  There were no incapacitating 
episodes of duodenal ulcer flare up or symptomatology.  The 
healed ulcer does not impair the veteran's health.  The 
veteran's mild GERD is not a result of his ulcer disease.  
Gastric ulcer disease and GERD do not produce GI pain, 
periodic vomiting, recurrent hematuria, melena, anemia or 
weight loss.  The veteran's GI symptomatology is due mainly 
to constipation.  The veteran's anemia is not related to 
peptic ulcer and is most likely due to renal disease.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The RO evaluated the veteran's duodenal ulcer pursuant to 
Diagnostic Code 7305.  Under this provision, a 60 percent 
evaluation is warranted for severe symptoms - pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7305 (2004).  A 40 percent evaluation is warranted for 
moderately severe symptoms - less than severe but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  Id.  A 20 
percent evaluation is warranted for moderate symptoms - 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration; or with continuous 
moderate manifestations.  Id.  A 10 percent evaluation is 
warranted for mild symptoms with recurring symptoms once or 
twice yearly.  Id.

The words "mild," "moderate," "moderately severe," and 
"severe" are not defined in the rating schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2004).

The Board has considered all evidence of record and has set 
forth pertinent findings as stated above.  On review, the 
Board concludes that the symptoms associated with the 
veteran's duodenal ulcer are no more than moderate, and that 
the criteria for an evaluation in excess of 20 percent are 
not met or more nearly approximated.  

The Board acknowledges the July 2001 outpatient note that 
indicates recent weight loss and anemia.  A review of the 
laboratory reports of record indicates that the veteran's 
hemoglobin and hematocrit values have consistently been below 
the reference range.  The May 2004 examiner noted there was 
mild anemia, but did not feel that this was related to the 
veteran's service-connected ulcer.  A review of the veteran's 
weight indicates that it has varied throughout the appeal 
period and that he lost approximately 15 to 16 pounds in 
2001.  Recent values, however, indicate that the veteran's 
weight is increasing and/or stable and there is no indication 
of impairment of health due to weight loss.  In fact, the May 
2004 examiner described the veteran's duodenal symptoms as 
mild and indicated that the healed ulcer does not impair the 
veteran's health.  

The veteran frequently complains of gastric fullness.  He 
also reports nausea and vomiting, including persistent 
complaints in June 2001.  Notwithstanding, there is no 
indication of recurrent incapacitating episodes averaging 10 
days or more at least four or more times per year.  

As the preponderance of the evidence is against the veteran's 
claim for an increased evaluation for a duodenal ulcer, the 
reasonable doubt doctrine is not for application and the 
claim is denied.  See 38 C.F.R. § 4.3 (2004).  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
duodenal ulcer and there is no indication that this 
disability has a marked interference with employment beyond 
that contemplated in the schedular standards.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  VAOPGCPREC 6-96 (1996).


ORDER

An evaluation in excess of 20 percent for service-connected 
duodenal ulcer is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



